UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1046


JUDESHIEA QUARLES,

                     Plaintiff - Appellant,

              v.

C.W. WEEKS, individually and officially,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:16-cv-00304-MR-WCM)


Submitted: June 1, 2020                                           Decided: June 16, 2020


Before MOTZ, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheyenne N. Chambers, S. Luke Largess, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant. Alesha S. Brown, Patrick H. Flanagan,
CRANFILL SUMNER & HARTZOG LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Judeshiea Quarles filed suit against C.W. Weeks for malicious prosecution under

North Carolina law and pursuant to 42 U.S.C. § 1983 (2018). Quarles’ suit stemmed from

his state prosecution and acquittal for breaking and entering and larceny. The district court

granted summary judgment to Weeks after finding that Weeks was entitled to qualified

immunity and that Quarles’ state law claim failed on the merits. On appeal, Quarles argues

that the district court failed to consider the evidence in the light most favorable to him, that

probable cause did not support his arrest, and that Weeks was not entitled to qualified

immunity. We affirm.

       We review de novo a district court’s decision to grant summary judgment, “applying

the same legal standards as the district court and viewing all facts and reasonable inferences

therefrom in the light most favorable to the nonmoving party.” Grutzmacher v. Howard

Cty., 851 F.3d 332, 341 (4th Cir. 2017) (internal quotation marks omitted). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The relevant inquiry is “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). To

withstand a motion for summary judgment, “the nonmoving party must rely on more than

conclusory allegations, mere speculation, the building of one inference upon another, or

the mere existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311

(4th Cir. 2013).

                                               2
       “Qualified immunity protects officers who commit constitutional violations but

who, in light of clearly established law, could reasonably believe that their actions were

lawful.” Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc). “To determine

whether an officer is entitled to qualified immunity, the court must examine (1) whether

the plaintiff has demonstrated that the officer violated a constitutional right and (2) whether

that right was clearly established at the time of the alleged violation.” E.W. ex rel. T.W. v.

Dolgos, 884 F.3d 172, 178 (4th Cir. 2018) (internal quotation marks omitted). The doctrine

“gives government officials breathing room to make reasonable but mistaken judgments,

and protects all but the plainly incompetent or those who knowingly violate the law.” Smith

v. Ray, 781 F.3d 95, 100 (4th Cir. 2015) (internal quotation marks omitted).

       A claim of malicious prosecution under § 1983 “is properly understood as a Fourth

Amendment claim for unreasonable seizure which incorporates certain elements of the

common law tort” of malicious prosecution. Humbert v. Mayor & City Council of Balt.

City, 866 F.3d 546, 555 (4th Cir. 2017) (internal quotation marks omitted). To prevail on

such a claim, “a plaintiff must show that the defendant (1) caused (2) a seizure of the

plaintiff pursuant to legal process unsupported by probable cause, and (3) criminal

proceedings terminated in the plaintiff’s favor.” Id. (alteration and internal quotation

marks omitted). Here, it is undisputed that Weeks obtained a warrant to arrest Quarles and

that the jury subsequently found Quarles not guilty on all charges. Thus, we review

whether probable cause supported Quarles’ arrest.

       “Probable cause to justify an arrest means facts and circumstances within the

officer’s knowledge that are sufficient to warrant a prudent person, or one of reasonable

                                              3
caution, in believing, in the circumstances shown, that the suspect has committed an

offense.” Humbert, 866 F.3d at 555 (alterations and internal quotation marks omitted).

We evaluate probable cause under an objective standard, considering the totality of the

circumstances known to the officers at the time of the seizure and without consideration of

the subjective beliefs of the officers involved. See Smith v. Munday, 848 F.3d 248, 253

(4th Cir. 2017); see Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir. 2016).

       Our review of the record demonstrates sufficient facts within Weeks’ knowledge to

establish probable cause. At the time Weeks obtained a warrant to arrest Quarles, Weeks

knew that an eyewitness identified Quarles as one of two perpetrators and that the

homeowner placed Quarles at the home two weeks before the break-in.                   Quarles,

nevertheless, asserts that the district court erroneously treated the magistrate judge’s arrest

warrant and the grand jury’s subsequent indictment as conclusively establishing probable

cause. Although a magistrate judge’s probable cause determination when issuing an arrest

warrant is entitled to great deference and a grand jury’s indictment conclusively establishes

probable cause, we conclude that Quarles’ argument is misplaced, as his arrest

independently was supported by probable cause. See Munday, 848 F.3d at 255.

       Next, Quarles argues that Weeks misrepresented a witness’ statement and omitted

information when applying for Quarles’ arrest warrant. False statements or omissions

violate the Fourth Amendment only if they are both “material, that is, necessary to the

finding of probable cause,” and “made deliberately or with a reckless disregard for the

truth.” Massey v. Ojaniit, 759 F.3d 343, 357 (4th Cir. 2014) (internal quotation marks

omitted). “Reckless disregard can be evidenced” if the officer “entertained serious doubts

                                              4
as to the truth of his statements or had obvious reasons to doubt the accuracy of the

information he reported,” Humbert, 866 F.3d at 556 (internal quotation marks omitted), or

“failed to inform the judicial officer of facts he knew would negate probable cause,” Miller

v. Prince George’s Cty., 475 F.3d 621, 627 (4th Cir. 2007) (alteration and internal

quotation marks omitted).

       Our review of the record reveals that, even if the information Weeks omitted and

misrepresented was material, Quarles failed to establish that Weeks acted deliberately or

with reckless disregard. See Miller, 475 F.3d at 627-28 (noting that “[a] plaintiff’s

allegations of negligence or innocent mistake by a police officer will not provide a basis

for a constitutional violation” (emphasis and internal quotation marks omitted)).

Furthermore, because Quarles’ arrest was supported by probable cause, and did not violate

Quarles’ Fourth Amendment rights, Weeks was entitled to qualified immunity. See

Dolgos, 884 F.3d at 178.

       Turning to Quarles’ state law claim, we have determined that the existence of

probable cause to arrest Quarles renders his malicious prosecution claim meritless. To

establish a claim for malicious prosecution under North Carolina law, a plaintiff must show

that the defendant caused a criminal proceeding against the plaintiff without probable cause

and with malice, and that the prosecution terminated in the plaintiff’s favor. See Evans v.

Chalmers, 703 F.3d 636, 657 (4th Cir. 2012). In determining whether probable cause

exists, the North Carolina Supreme Court employs the same totality of the circumstances

test utilized in a Fourth Amendment probable cause analysis. State v. Allman, 794 S.E.2d

301, 303 (N.C. 2016). Quarles correctly contends that under North Carolina law, the

                                             5
issuance of an arrest warrant or indictment does not bar malicious prosecution claims as a

matter of law. See Turner v. Thomas, 794 S.E.2d 439, 445 (N.C. 2016); Johnson v.

Whittington, 255 S.E.2d 558, 590 (N.C. Ct. App. 1979). However, because Quarles’ arrest

was supported by probable cause, and Quarles cannot establish that Weeks acted with

malice when obtaining the arrest warrant, the district court properly granted summary

judgment.

      Accordingly, we affirm the district court’s judgement. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6